 

 

 

UNITED STATES DISTRICT COURT USDC SDNY

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT .
a ~ eX ELECTRONICALLY FILED
WILFREDO TORRES, DOC #
DATEFILED: ““27/20
Plaintiff, = =
-against-

BELLEVUE SOUTH ASSOCIATES LLP, CITY

OF NEW YORK, OFFICER COLBY WRIGHT, ORDER
KEVIN WAHLIGH, OFFICER NICHOLAS

MACHIO, OFFICER MICHAEL TRAVERSO,

OFFICER KRZYSZTOF FRYC, 16-CV-2362 (RA)(KNF)
DENNIS MCGOWAN, LIEUTENANT SCOTTISH

JOHN DOE FIREFIGHTERS #1-3, NYU

HOSPITALS CENTER, the NYC HOSPITAL

FOR JOINT DISEASES, DOCTOR AARON

BUCKLAND OF NYU HOSPITALS CENTER,

BELLEVUE HOSPITAL,

Defendants.
penne eee eee vee eee eee eee eneeee eens Lennon eee ee 4
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

Defendants City of New York, Sergeant Colby Wright, Sergeant Nicholas Macchio,
Officer Michael Traverzo and Officer Krzysztof Frye (“City Defendants”) made a motion for
summary judgment, Docket Entry No. 204. In support of the motion, the City defendants
submitted the declaration of Colin McCann Ceriello (“Ceriello”) with exhibits, Docket Entry No.
207. The City defendants contend that Exhibit D to Ceriello’s declaration, Docket Entry No.
207-4, contains “relevant portions of the deposition of plaintiff Wilfredo Torres, dated November
8, 2017.” The City Defendants make citation to various deposition transcript pages in their Local
Civil Rule 56.1 Statement of Undisputed Facts, which pages the Court does not find in Docket
Entry No. 207-4, Exhibit D to Ceriello’s declaration.

Therefore, the City Defendants shall, on or before January 29 2020, file a copy of the

following pages from the plaintiff's November 8, 2017 deposition transcript: 68, 69, 70, 71, 73,
 

74, 75, 76, 77 and 106. A courtesy copy of these transcript pages shall be submitted to the
Court’s chambers on or before January 29, 2020. The City Defendants also assert that “an audio
recording of the 911 call placed on April 28, 2016 after plaintiff left NYU Hospital is attached
[to the Ceriello declaration] as Exhibit ‘E’”; it is not. Therefore, on or before January 28, 2020,

the City defendants shall file that audio recording and submit a courtesy copy of it to the Court’s

 

chambers.
Dated: New York, New York SO ORDERED:
January 27, 2020
Copy mailed to: KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Wilfredo Torres

16cv2362.0r9

-2-
